AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                            Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                      v.                                                  (For Offenses Committed On or After November I, 1987)


                   Rigoberto Hernandez-Suarez                                             Case Number: 3:18-mj-22325-RBB




REGISTRATION NO. 80189298
                                                                                                                          OCT 2 4 2018
THE DEFENDANT:
                                                                                                                                      0
 IZI pleaded guilty to count(s) _1'.....::'.:of::_C~om~pl'..'.'.a~in.'..'.:t_ _ _ _ _ _ _ _ _ _-i,scnclILt!lER:,iKu.'µu~.sµ.~DllCS+-TRJ._cc.rtl!c.l!o~uR~TMA+
 D was found guilty to count(s)                                                                     DEPUTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                          Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                                1



 D The defendant has been found not guilty on count( s)
                                                                                -------------------
 0 Count(s)                                                                        dismissed on the motion of the United States.
                   -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 [:g] Assessment: $10 WAIVED           Fine: WAIVED
                                                  igj
[:g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                    charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Wednesday, October 24, 2018
                                                                                     Date of Imposition of Sentence



                                                                                     Hia.Ltit::LOCK
                                                                                     UNITED STATES MAGISTRATE WDGE

                                                                                                                                 3: 18-mj-22325-RBB
